UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

MICHAEL P. LAWLER
                                                                             DECISION
                                        Plaintiff,                             and
                                                                              ORDER
                v.
                                                                          18-CV-01072-LGF
                        1
ANDREW M. SAUL, Commissioner of                                              (consent)
Social Security,

                           Defendant.
_________________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER
                                Attorneys for Plaintiff
                                TIMOTHY HILLER, of Counsel
                                6000 Bailey Avenue
                                Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202;

                                DAVID L. BROWN, and
                                ALEXANDER BROCHE, of Counsel
                                Social Security Administration
                                Office of the General Counsel
                                26 Federal Plaza
                                Room 3904
                                New York, New York 10278, and




1
 Andrew M. Saul became Acting Commissioner of the Social Security Administration on June 17, 2019,
and, pursuant to Rule 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                AVI DINESH GANDHI, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                61 Forsyth Street, S.W.
                                Suite 20T45
                                Atlanta, Georgia 30303



                                       JURISDICTION

        On October 7, 2019, this matter was reassigned to the undersigned before whom

the parties to this action consented pursuant to 28 U.S.C. § 636(c) to proceed in

accordance with this court’s June 29, 2018 Standing Order (Dkt. No. 13). The matter is

presently before the court on motions for judgment on the pleadings filed by Plaintiff on

April 24, 2019 (Dkt. No. 8), and by Defendant on June 20, 2019 (Dkt. No. 11).



                                         BACKGROUND

        Plaintiff Michael Lawler (“Plaintiff”), brings this action under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”) on November 5, 2015, for Social Security

Disability Insurance (“SSDI”) (“disability benefits”). Plaintiff alleges that he became

disabled on February 1, 2015, from Parkinson’s disease with stiffness of Plaintiff's

extremities and resulting anxiety that exacerbates his tremors. (R. 2 317). Plaintiff’s

application initially was denied on March 4, 2016 (R. 83), and at Plaintiff’s timely



2 References to “R” are to the page of the Administrative Record electronically filed by Defendant on

February 22, 2019 (Dkt. No. 5).
                                                     2
request, on March 6, 2018, a hearing was held in Buffalo, New York by Administrative

Law Judge Stephen Cordovani (“Judge Cordovani” or “the ALJ”) (R. 32-82), where

Plaintiff, represented by Lekha Chandra, Esq. (“Ms. Chandra”) appeared and testified.

(R. 5-45). Vocational expert David Jones (“the VE” or “VE Jones”), also appeared and

testified. (R. 85-92). On April 18, 2018, the ALJ issued a decision denying Plaintiff’s

claim (R. 15-27) (“the ALJ’s decision”), which Plaintiff timely appealed to the Appeals

Council. (R. 4). On August 7, 2018, the Appeals Council issued a decision denying

Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s final

decision. (R. 1-4).

       On April 24, 2019, Plaintiff moved for judgment on the pleadings (Dkt. No. 8)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. No. 8-1) (“Plaintiff’s Memorandum”). On June 20,

2019, Defendant moved for judgment on the pleadings (Dkt. No. 11) (“Defendant’s

Motion”), attaching the Commissioner’s Brief in Support of the Defendant’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local

Standing Order on Social Security Cases (Dkt. No. 11-1) (“Defendant’s Memorandum”).

Plaintiff filed on July 11, 2019, Plaintiff's Response to the Commissioner’s Brief in

Support and in Further Support for Plaintiff’s Motion for Judgment on the Pleadings

(Dkt. No. 12) (“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

       Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                             3
                                            FACTS

       Plaintiff was first diagnosed with Parkinson’s disease on May 11, 2011, by Jesus

Santiano, M.D. (“Dr. Santiano”), an emergency medical physician at Mercy Hospital in

Buffalo, New York, after seeking treatment for left-sided weakness, a shuffling gait and

resting tremor. (R. 272-73).

       Relevant to the period of disability in this case, on January 20, 2015, Nurse

Practitioner Jill T. Crouthamel (“N.P. Crouthamel”), with Dent Neurologic Institute

(“Dent”), completed a follow-up examination for Plaintiff's Parkinson’s disease where

Plaintiff reported increased anxiety, left-foot dragging and stiffness, left hand tremor,

abnormal gait, and fatigue. (R. 372). N.P. Crouthamel advised Plaintiff that he would

not qualify for disability benefits as he displayed only a slight resting tremor in his left

hand with minimal shuffling or stooped gait. (R. 372). On April 14, 2015, N.P.

Crouthamel noted that Plaintiff reported that anxiety increased his hand tremors and

that Plaintiff's other symptoms were unchanged since Plaintiff's last visit. (R. 368). On

July 14, 2015, N.P. Crouthamel noted that Plaintiff reported more body stiffness when

performing heavy work and sitting for extended periods of time, and a recent diagnosis

of a deep-vein thrombosis (blood clot) in his left lower extremity. N.P. Crouthamel noted

that Plaintiff exhibited no increased symptoms of his Parkinson’s disease. (R. 366-67).

       On October 14, 2015, Emmanuel Packianathan, M.D. (“Dr. Packianathan”), a

physician with WNY Medical, P.C., completed a follow-up physical examination on

Plaintiff who reported back pain after spraining his back while riding a motorcycle. (R.

345-59).


                                               4
       On October 13, 2015 and December 1, 2015, N.P. Crouthamel noted that

Plaintiff exhibited no new Parkinsonian symptoms and advised Plaintiff to continue

exercising. (R. 361, 364).

       On January 18, 2016, Christine Ransom, Ph.D., (“Dr. Ransom”), completed a

consultative mental status examination on Plaintiff and evaluated Plaintiff with no

limitations to understanding simple instructions, performing simple tasks independently,

maintaining concentration and attention and a simple schedule, performing complex

tasks, relating adequately with others, and dealing with stress. (R. 450).

       On February 12, 2016, A. Dipeolu, Ph.D., (“Dr. Dipeolu”), reviewed Plaintiff's

medical records and completed an initial disability determination on behalf of the Social

Security Administration, finding that Plaintiff was able to occasionally lift and carry up to

20 pounds, frequently lift up to 10 pounds, sit six hours in an eight-hour workday,

occasionally climb ladders, ramps, stairs, ropes, crouch, crawl, and kneel, and was not

disabled. (R. 90-91).

       On June 28, 2016, Ana N. Cervantes, M.D. (“Dr. Cervantes”), a psychiatrist with

Dent, completed a psychiatric examination on Plaintiff and noted that Plaintiff reported

extreme fatigue, and trouble concentrating when reading and watching television. Dr.

Cervantes diagnosed Plaintiff with a major depressive disorder, recurrent, episodic in

nature, with anxiety. (R. 524-25). On July 18, 2016, Dr. Cervantes completed a follow-

up examination for Plaintiff's depressive disorder and noted that Plaintiff reported the

Wellbutrin medication helped his depressive symptoms, was more active and motivated,

went fishing with a friend and was planning a party at his home, and evaluated Plaintiff

with no defects in memory, concentration, insight or judgment. (R. 521).
                                              5
        On July 26, 2016, N.P. Crouthamel noted that Plaintiff exhibited no reduced arm

swing and stable symptoms. (R. 517).

        On September 12, 2016, Dr. Cervantes noted that Plaintiff’s Parkinson’s disease

remained stable. (R. 513-14).

        On October 25, 2016, N.P. Crouthamel completed a follow-up examination on

Plaintiff and noted no increase in Plaintiff's Parkinson’s disease. (R. 511-13).

        On November 14, 2016 and January 10, 2017, Dr. Cervantes provided

psychotherapy to Plaintiff and noted that Plaintiff reported a “pretty good” mood. (R.

505-08).

        On February 21, 2017, N.P. Crouthamel noted that Plaintiff exhibited mild tremor

in his left upper extremity with decreased arm swing. (R. 503).

        On March 3, 2017, Dr. Cervantes noted that Plaintiff reported fishing with a friend

on six occasions since his last visit and increased anxiety about Plaintiff's health. (R.

501).

        On May 25, 2017, Plaintiff reported to Mercy Hospital after cutting his hand while

using a table saw. (R. 1000-01).

        On June 6, 2017, Physician Assistant Jonathan Falletta (“P.A. Falletta”),

completed a follow-up examination on Plaintiff and noted that Plaintiff's mood was

“okay” with diminished concentration and fair insight and judgment. (R. 496).

        On June 22, 2017, Xiuli Li, M.D. (“Dr. Li”), a neurologist with Dent, competed a

neurological re-evaluation on Plaintiff and noted that Plaintiff reported increased

tiredness when sitting, increase gait shuffle with freezing up, and evaluated Plaintiff with

a shuffling gait. (R. 494-95).
                                             6
        On September 6, 2017, P.A. Falletta noted that Plaintiff exhibited severe

depression and anxiety, decreased concentration and fair insight and judgment likely

related to the death of Plaintiff's father, and referred Plaintiff for grief counseling. (R.

492).

        On September 27, 2017, Dr. Li noted that Plaintiff exhibited slight hand tremor,

with no gait shuffling, and reported doing well. (R. 488-89).

        On January 18, 2018, Dr. Li completed correspondence wherein Dr. Li noted that

Plaintiff's abnormal gait and occasional hand tremors would expose Plaintiff and others

to increased danger in the workplace and opined that Plaintiff was therefore disabled.

(R. 1006).



                                     DISCUSSION

        A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).

A.      Standard and Scope of Judicial Review

        The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a
                                               7
reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary, 3 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits




3
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   8
are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity. 4 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can


4
 The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     9
perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

       In the instant case, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since Plaintiff's alleged disability onset date of February 1, 2015, has the

severe impairments of Parkinson’s disease and obesity (R. 18), that Plaintiff's history of

deep vein thrombosis (“DVT”), depression and anxiety are not severe impairments, that

Plaintiff's Parkinson’s and obesity do not singly or in combination meet or medically

equal the severity of any listed impairment in Appendix 1 (R. 20), that Plaintiff retains

the RFC to perform light work with limitations of occasional climbing of ramps and stairs,

balancing, kneeling, crouching, and crawling, no climbing ropes or scaffolds, exposure

to unprotected heights, dangerous moving mechanical parts, and off-task less than ten

percent of each workday (R. 20), and is able to perform past relevant work as a food

chemist (R. 27). In determining Plaintiff's RFC, the ALJ granted great weight to Dr.
                                              10
Dipeolu’s February 12, 2016, consultative opinion that Plaintiff was able to perform

Plaintiff's past relevant work as a food chemist (R. 26) (referencing R. 91), great weight

to the findings of consultative examiner Dr. Ransom (R. 25) (referencing 448-51), and

rejected Dr. Li’s finding that Plaintiff was unable to work (R. 26) (referencing R. 1006),

opining that such finding was inconsistent with Dr. Li’s evaluations of Plaintiff and

Plaintiff's reported activities of daily living.

       The second step of the disability review analysis requires a determination of

whether a disability claimant has a severe medically determinable physical or mental

impairment that meets the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"),

and significantly limits the claimant’s ability to do "basic work activities." If no severe

impairment is found, the claimant is deemed not disabled and the inquiry ends. 20

C.F.R. § 404.1420(a)(4)(ii). The Act defines "basic work activities" as "abilities and

aptitudes necessary to do most jobs," and includes physical functions like walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling; capacities for

seeing, hearing, and speaking; understanding, carrying out, and remembering simple

instructions; use of judgment; responding appropriately to supervision, co-workers and

usual work situations; and dealing with changes in a routine work setting. 20 C.F.R. §§

404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at


                                                   11
*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).

       Plaintiff does not contest the ALJ’s findings with regard to the first, and third step

of the five-step analysis but argues the ALJ’s step-two finding that Plaintiff's depression

and anxiety are not severe impairments is erroneous as the ALJ relied on Dr. Dipeolu’s

February 10, 2016, non-examining opinion which predated the commencement of

Plaintiff's psychiatric treatment with Dr. Cervantes and P.A. Falletta on June 28, 2016

(R. 551). Plaintiff's Memorandum at 11-15. Defendant maintains that the ALJ’s

determination that Plaintiff's depression and anxiety are not severe impairments under

step two of the disability review analysis is supported by substantial evidence in the

record as Plaintiff's depression and anxiety resulted in only mild limitations to Plaintiff's

ability to concentrate, that Plaintiff was consistently evaluated with intact memory and

insight, judgment, attention, memory and cognition, and that Plaintiff's Wellbutrin

medication improved Plaintiff's mental health symptoms. Defendant’s Memorandum at

13-17. Defendant's argument is without merit as substantial evidence supports that

Plaintiff's mental impairments of depression and anxiety are sufficient to establish such

impairments meet the threshold to be considered severe impairments under step two of

the disability review analysis.

       In particular, on April 14, 2015, Plaintiff reported that anxiety increased the

severity of his right extremity tremors (R. 368). Although Dr. Cervantes evaluated

Plaintiff with only “mild depression” on July 18, 2016, on June 6, 2017, P.A. Falletta

noted that Plaintiff reported feeling depressed, down and hopeless more than half of the

time, poor appetite and sleep, trouble concentrating and increased anxiety, leading P.A.
                                              12
Falletta to diagnose Plaintiff with moderately severe depression (R. 497-98), evidence

that establishes Plaintiff's anxiety and depression are severe impairments under step

two. Significantly, no error results from the ALJ’s erroneous step two finding, however,

as the ALJ included consideration of Plaintiff's mental impairments in subsequent steps

of the ALJ’s disability determination (R. 21). See Stanton v. Astrue, 370 Fed. App’x

231, 233 n.1 (2d Cir. 2010) (no error where ALJ proceeds to include non-severe

impairments throughout remaining steps of sequential disability analysis and considered

the combination of impairments and the combined effect of “all symptoms” in the ALJ’s

disability review analysis). Plaintiff's motion on this issue is therefore DENIED.

       Plaintiff next argues that the ALJ’s residual functional capacity of Plaintiff is

without support of substantial evidence as the ALJ’s rejection of Dr. Li’s findings on

Plaintiff's ability to function results in the ALJ’s substitution of his own expertise for the

opinion of Plaintiff's treating physician Dr. Li. Plaintiff's Memorandum at 15-17.

Defendant maintains that the ALJ based Plaintiff's residual functional capacity

assessment of Plaintiff is supported by substantial evidence in the record that Plaintiff’s

Parkinson’s disease resulted in minimal limitations to Plaintiff's ability to work, and

Plaintiff's reported activities of daily living. Defendant’s Memorandum at 17-19.

Plaintiff's motion on this issue is without merit.

Residual functional capacity

       The so-called residual functional capacity or RFC, is an assessment of an

individual’s ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis. A ‘regular and continuing basis’ means 8


                                               13
hours a day, for 5 days a week, or an equivalent work schedule.” SSR 5 96-8p; 1996 WL

374184, at *1. In making an RFC assessment, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on those facts, along with the claimant’s

subjective symptoms of pain and other asserted limitations. 20 C.F.R. §§ 404.1545,

416.945. The “RFC is not the least an individual can do despite his or her limitations,

but the most.” SSR 96-8p; 1996 WL 374184, at * 1 (italics in original). “The RFC

assessment considers only functional limitations and restrictions that result from an

individual’s medically determinable impairment or combination of impairments, including

the impact of any related symptoms.” Id. If there is “no allegation of a physical or

mental limitation or restriction of a specific functional capacity, and no information in the

case record that there is such a limitation or restriction, the adjudicator must consider

the individual to have no limitation or restriction with respect to that functional capacity.”

Id. “The RFC assessment must first identify the individual’s functional limitations or

restrictions and assess his or her work-related abilities on a function-by-function basis . .

. . Only after that may the RFC be expressed in terms of the exertional levels of work,

sedentary, 6 light, medium, heavy, and very heavy.” Id. Although the RFC assessment

is reserved for the commissioner, the assessment remains a medical determination that

must be based on medical evidence of record, such that the ALJ may not substitute her

own judgment for competent medical opinion. Walker v. Astrue, 2010 WL 2629832, at *



5 “SSR” is the acronym for “Social Security Rulings” which are agency rulings “published under the
authority of the Commissioner of Social Security and are binding on all components of the Administration.
Such rulings represent precedent final opinions and orders and statements of policy and interpretations
that [the SSA] ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).
6
  Sedentary work involves lifting no more than 10 pounds at a time or occasionally lifting or carrying
articles like docket files, ledgers and small tools.
                                                     14
6 (W.D.N.Y. June 11, 2010) (citing 20 C.F.R. §§ 404.1527(e)(2), and 416.927(e)(2)),

report and recommendation adopted, 2010 WL 2629821 (W.D.N.Y. June 28, 2010).

The Second Circuit has upheld an RFC assessment where the ALJ discounted the

claimant’s only treating physician’s medical source statement without remanding for

acquisition of another medical source statement where there was sufficient evidence in

the record to permit the ALJ to assess the RFC, including years of treatment notes and

evidence of the claimant’s social and recreational activities. See Monroe v. Comm’r of

Soc. Sec., 676 Fed. Appx. 5, 6-9 (2d Cir. Jan. 18, 2017). Further, “‘where the medical

evidence shows relatively little physical impairment, an ALJ permissibly can render a

common sense judgment about functional capacity even without a physician’s

assessment. . . .’” Walker, 2010 WL 2629832, at * 6 (quoting Manso-Pizarro v.

Secretary of Health and Human Services, 76 F.3d 15, 17 (1st Cir. 1996)). Moreover,

where substantial evidence in the record supports the ALJ’s RFC assessment, there is

no “gap” in the medical record requiring the ALJ to further develop the record by

obtaining an additional medical source statement from one of Plaintiff’s treating

physicians. See Pellam v. Astrue, 508 Fed. Appx. 87, 90 (2d Cir. Jan. 28, 2013) (citing

Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir. 1999) (“where there are no obvious

gaps in the administrative record, and where the ALJ already possesses a ‘complete

medical history,’ the ALJ is under no obligation to seek additional information. . . .”)).

       Light work, by definition, involves:

       lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
       weighing up to 10 pounds. Even though the weight lifted may be very little, a job
       is in this category if it requires a good deal of walking or standing, or when it
       involves sitting most of the time with some pushing and pulling of arm or leg
       controls. To be considered capable of performing a full or wide range of light
                                              15
       work, you must have the ability to do substantially all of the activities. If someone
       can do light work, we determine that he or she can also do sedentary work,
       unless there are additional limiting factors such as loss of fine dexterity or
       inability to sit for long periods of time.

20 C.F.R. § 404.1567(b).

       Here, the ALJ’s finding that Plaintiff is able to perform Plaintiff's past relevant light

work as a food chemist is supported by substantial evidence in the record. In particular,

on January 20, 2015, N.P. Crouthamel evaluated Plaintiff with only slight hand tremor

(R. 368), on October 13, 2015, noted that Plaintiff exhibited minimal Parkinsonian

features (R. 364), and on December 1, 2015, advised Plaintiff to continue exercising (R.

364). On October 25, 2016, N.P. Crouthamel noted that Plaintiff exhibited no new

Parkinson’s symptoms (R. 511), and on July 26, 2016, evaluated Plaintiff with no

decreased arm swing and stable Parkinsonian symptoms. (R. 517). On October 14,

2015 (R. 345), Plaintiff sought treatment from Dr. Packianathan for back pain after

spraining his back while riding a motorcycle. (R. 345). Notably, Plaintiff testified that his

activities of daily living include fishing with friends, mowing the lawn, snow-blowing the

driveway, gardening, and completing home improvement projects. (R. 499, 505-23).

As indicated in the foregoing, Plaintiff's consistent normal physical examinations and

activities of daily living support the ALJ’s finding that Plaintiff was capable of performing

Plaintiff's past relevant work as a food chemist. The ALJ’s finding that Plaintiff is not

disabled is thus supported by substantial evidence in the record. Plaintiff's motion on

this issue is DENIED.




                                              16
                                 CONCLUSION

      Based on the foregoing, Plaintiff's motion (Doc. No. 8) is DENIED; Defendant’s

motion (Doc. No. 11) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.
                                             /s/ Leslie G. Foschio
                                        ________________________________
                                                 LESLIE G. FOSCHIO
                                        UNITED STATES MAGISTRATE JUDGE


DATED:       January 30, 2020
             Buffalo, New York




                                          17
